Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Arguments
2.	Applicant’s arguments, see page 6, line 12 through page 7, line 25, filed 6 September 2022, with respect to the rejection(s) of claims 1-2, 4-13 and 26 under 35 U.S.C 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection of the claims 1, 5-10, 12-13 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 20190181440) has been withdrawn; the rejection of claims 11 under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20190181440) as applied to claim 1 above has been withdrawn; the rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20190181440) as applied to claim 1 above, and further in view of Li et al. (Degradation mechanisms of high capacity 18650 cells containing Si-graphite anode and nickel-rich NMC cathode) has been withdrawn; and the rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20190181440) as applied to claim 1 above, and further in view of Cui et al. (US 20160093884) has been withdrawn. 
However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of the previously applied references.

3.	Applicant’s arguments with respect to claims 4-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
	(NEW) DETAILED ACTION
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-2, 4-13 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the lithiation level of the silicon after discharge is based on the irreversible charges of the anode and cathode, and the cutoff voltage of the anode”. It is unclear as to what structural limitation this recitation is imparting to the battery.
Claim 2 and 4-13 are rejected because of their dependency upon claim 1.

Claim 26 recites “wherein a silicon lithiation level after discharge of the cell is set by an amount determined based on a number of charge carriers in the cathode, a cathode discharge cutoff voltage, and a voltage of the anode at a discharge mode of the cell or a prelithiation level of the silicon”. It is unclear as to what structural limitation this recitation is imparting to the battery.

 (new) DETAILED ACTION
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1, 5-10, 12, 13, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 20190181440).
Claim 1:	For purposes of Examination and, as understood by the Examiner, claim 1 is directed toward a battery comprising a cathode, an electrolyte and an anode, the anode comprising lithiated silicon above a minimum threshold level greater that 3% that is equal to or lower than a prelithiation level of the silicon.
Park et al. disclose a battery (a lithium ion battery as paragraph [0056]), the battery comprising: 
a cathode (paragraph [0056]), an electrolyte (paragraph [0056]), and an anode (a silicon dominant anode as pre paragraph [0056]), the anode comprising silicon lithiated at a level after discharge that is configured to be above a minimum threshold level, wherein the minimum threshold lithiation is 3% silicon lithiation (the silicon dominant anode comprises lithiated silicon LixSi, where x is configured to be 0.5 after discharge, which is a level of lithiation equivalent to approximately 13% silicon lithiation, where 100% silicon lithiation is when x=3,75, and thus the silicon dominated anode is configured to be lithiated above a minimum threshold of 3% silicon lithiation (paragraphs [0049], [0056] and [0057]). See also entire document.
	Claim 5:	Park et al. disclose that the lithiation level of the silicon after charging the battery ranges between 30% and 95% silicon lithiation (after lithiating the silicon dominant anode via charging the lithium ion battery, the level of lithiation is 30% silicon lithiation, which is between 30% and 95% silicon lithiation; paragraphs [0049], [0055], [0053]).
Claim 6:	Park et al. disclose that the lithiation level of the silicon after charging the battery ranges between 30% and 75% silicon lithiation (after lithiating the silicon dominant anode via charging the lithium ion battery, the level of lithiation is 30% silicon lithiation, which is between 30% and 76% silicon lithiation; (paragraphs [0049], [0055], [0056]).
	Claim 7:	Park et al. disclose that the lithiation level of the silicon after charging the battery ranges between 30% and 65% silicon lithiation (after lithiating the silicon dominant anode via charging the lithium ion battery, the level of lithiation is 30% silicon lithiation, which is between 30% and 65% silicon lithiation; paragraphs; [0049], [0055], [0056]). 
	Claim 8:	Park et al. disclose that the lithiation level of the silicon after charging the battery ranges between 30% and 50% silicon lithiation (after lithiating the silicon dominant anode via charging the lithium ion battery, the level of lithiation is 30% silicon lithiation, which is between 30% and 59% silicon lithiation; paragraphs [0049], [0055], [0056]).
	Claim 9:	Park et al. disclose that the lithiation level of the silicon after discharging the battery ranges between 3% and 50% silicon lithiation (after discharging, the value of x in the LixSi is 0.5, such that the level of lithiation is approximately 13% silicon lithiation, which is between 3% and 50% silicon lithiation; paragraphs [0056], [0057]).
	Claim 10:	Park et al. disclose that the lithiation level of the silicon after discharging the battery ranges between 3% and 30% silicon lithiation (after discharging, the value of x in the LixSi is 0.5, such that the level of lithiation is approximately 13% silicon lithiation, which is between 3% and 30% silicon lithiation; paragraphs [0056], [0057]). 
Claim 12:	Park et al. disclose that the minimum threshold level is a lithiation level below which a cycle life of the battery degrades (a cycle life of the battery degrades below the minimum threshold level of 3%, where x=0.12, as shown in Figure 1; paragraph (0052]).
	Claim 13:	Park et al. disclose that the electrolyte comprises a liquid, solid, or gel (the electrolyte comprises a solvent (liquid) and a lithium ion source; paragraphs [0038] and [0056].

Claim 26:	For purposes of Examination and, as understood by the Examiner, claim 26 is directed to an anode, the anode comprising silicon that is lithiated above a minimum threshold level upon discharge of the cell when incorporated in a lithium battery.
Park et al. disclose an anode for use in a battery (a silicon dominant anode for use in a lithium ion battery; paragraph [0056]), the anode comprising silicon that is lithiated above a minimum threshold level upon discharge when incorporated in a lithium ion battery (the silicon dominant anode comprises lithiated silicon LixSi, where x is a level of silicon lithiation configured to be greater than 0.5 (minimum threshold level) after discharge of the lithium ton battery; paragraphs [0056], [0057]), wherein a silicon lithiation level after discharge is configured by a discharge voltage of She anode or by a prelithiation level of the silicon (the level of silicon lithiation is configured by a prelithiation level of the lithiated silicon in the silicon dominated anode; paragraphs [0056], [0057]).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20190181440) as applied to claim 1 above.
Park et al. are as applied, argued, and disclosed above, and incorporated herein.
Claim 11:	Park et al. do not disclose that the lithiation level of the silicon after discharging the battery ranges between 3% and 10% silicon lithiation. 
However, Park et al. disclose that the lithiation level of the silicon after discharging the battery is 13% (after discharging, the value of x; in the LixSi is 0.5, such that the level of lithiation at approximately 13% silicon lithiation; paragraphs [0058], [0057]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery of Park et al. by lowering the lithiation level of the silicon after discharging the battery to be between 3% and 10%, since the cycling performance of the battery of Park et al. has a similar cycling performance for approximately 10% lithiation, where x = 0.375, as it does for 13% lithiation, where x = 0.5, as shown in Fig. 1 of Park et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a battery comprising a prelithiated silicon anode that would have enabled superior battery performance (abstract).

11.	Claim 14, 16, 18-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20190181440) in view of Xiao et al. (US 20150263379).
	Claim 14:	Park et al. disclose a method of forming a battery (a lithium ion battery is formed; paragraph [0056]), the method comprising:
 forming a battery comprising an anode (the lithium ion battery is formed with, a silicon dominated anode; paragraph [0056]), a cathode (a cathode; paragraph (0056]), and an electrolyte {an electrolyte; paragraph [0056]), the anode comprising silicon (the silicon dominated anode, paragraph [0058]); 
setting a minimum threshold silicon lithiated level of the anode to correspond to the anode when the battery is discharged, wherein the minimum threshold silicon lithiation level is 3% of silicon lithiation (Figure 1); 
charging the battery and lithiating the-anode (the lithium ion battery is charged and the silicon dominated anode is lithiated; paragraphs [0049], 10056]); and 
discharging the battery (the lithium ion battery is discharged; paragraph [0057]), wherein a lithiation level of the anode remains above a minimum threshold level after discharge, wherein the minimum threshold lithiation is 3% silicon lithiation (the silicon dominant anode comprises lithiated silicon LixSi , where x is 0.5 after discharge, which is a level of lithiation equivalent to approximately 13% silicon lithiation, where 100% silicon lithiation is when x=3.75, and thus the level of lithiation of the silicon dominated anode above a minimum threshold of 3% silicon lithiation; paragraphs [0049], [0056], [0057]). See also entire document.
Park et al. do not disclose charging the battery and lithiating the anode by an amount determined based on a number of charge carriers in the cathode and a cathode discharge cutoff voltage.
Xiao et al. disclose charging a battery and lithiating the anode (see e.g., paragraph [0037]) by an amount determined based on a number of charge carriers (mass of lithium ions) in the cathode (see e.g., paragraph [0044] and a cathode discharge cutoff voltage (paragraph [0054]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Park et al. in light of the teaching of Xiao et al. to comprise charging the battery and lithiating the anode by an amount determined based on a number of charge carriers in the cathode and a cathode discharge cutoff voltage.
One having ordinary skill in the art would have been motivated to make the modification to provide a lithium-based battery that would exhibited an extended life cycle and eliminated deformation (paragraphs [0016] and [0015]).
	Claim 16:	The rejection of claim 16 is as set forth above in claim 14 wherein Park et al. further disclose ensuring the silicon lithiation level after discharge is above the minimum threshold level utilizing a prelithiation of the silicon (the value of x associated with the level of lithiation in LixSi is ensured to be 0.5 after discharge, which is above the minimum threshold, by a prelithiation of silicon in the silicon dominated anode; paragraphs 10056], [0057]).
	Claim 18:	The rejection of claim 18 is as set forth above in claim 14 wherein Park et al. further disclose that the lithiation level. of the silicon after charging the battery ranges between 30% and 35% silicon lithiation (after initiating the silicon dominated anode via charging the lithium ion battery, the level of lithiation is 30% silicon lithiation, which is between 30% and 95% silicon lithiation; paragraphs [0049], [0055], [0058]).
Claim 19:	The rejection of claim 19 is as set forth above in claim 14 wherein Park et al. further disclose that the lithiation level of the silicon after charging the battery ranges between 30% and 75% silicon lithiation (after lithiating the silicon dominant anode via charging the lithium ion battery, the level of lithiation is 30% silicon lithiation, which is between 30% arid 75% silicon lithiation; paragraphs [0049"], [0055], [00563),
	Claim 20:	The rejection of claim 20 is as set forth above in claim 14 wherein Park et al. further disclose that lithiation level of the silicon after charging the battery ranges between 30% and 66% silicon lithiation (after lithiating the silicon dominant anode via charging the lithium ion battery, the level of lithiation is 30% silicon lithiation, which is between 30% and 85% silicon lithiation; paragraphs [0049], [0055], [0056]). 
Claim 21:	The rejection of claim 21 is as set forth above in claim 14 wherein Park et al. further disclose that lithiation level of the silicon after charging the battery ranges between 30% and 50% silicon lithiation (after lithiating the silicon dominant anode via charging the lithium ion battery, the level of lithiation is 30% silicon lithiation, which is between 30% and 50% silicon lithiation; paragraphs [0049], [0055], [0056]). 
Claim 22:	The rejection of claim 21 is as set forth above in claim 14 wherein Park et al. further disclose that the lithiation level of the silicon after discharging the battery ranges between 3% and 50% silicon lithiation (after discharging, the value of x in the LixSi is 0.5, such that the level of lithiation is approximately 1354 silicon lithiation, which is between 3% and 50% silicon lithiation; paragraphs [0056], [0057]).
Claim 23:	The rejection of claim 23 is as set forth above in claim 14 wherein Park et al. further disclose that the lithiation level of the silicon after discharging the battery ranges between 3% and 30% silicon lithiation (after discharging, the value of x is the LixSi is 0.5, such that the level of lithiation is approximately 13)4 silicon lithiation, which is between 3% and 30% silicon lithiation; paragraphs [0056], [0057]),
Claim 25:	The rejection of claim 25 is as set forth above in claim 14 wherein Park et al. further disclose that the minimum threshold level is a lithiation level below which a cycle life of the battery degrades (a cycle life of the battery degrades below the minimum threshold level of 3%, where x=0.12, as shown in Fig. 1; paragraph [0052]).

12.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20190181440) in view of Xiao et al. (US 20150263379) as applied to claim 14 above, and further in view of Li et al. (Degradation mechanisms of high capacity 18650 cells containing Si-graphite anode and nickel-rich NMC cathode).
Park et al. and Xiao et al. are as applied, argued, and disclosed above, and incorporated herein.
Claim 15:	The Park et al. combination, in particular Park et al. disclose that the silicon lithiation level (x in LixSi, which corresponds to the level of lithiation of silicon; paragraphs [0056]-[0057]).
The Park et al. combination does not disclose that the silicon lithiation level after discharging is configured by a discharge voltage of the anode (claim 2), or configuring the silicon lithiation level after discharge by a discharge voltage of the anode (claim 15).
Li et al. disclose that the lithiation level after discharge is configured by a discharge voltage of the anode (delithiation (lithiation level) of an anode is obtained from (configured by) discharge pulses of a certain voltage (discharge voltage); page 4, paragraph 3, page 9, paragraph 1).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery of the Park et al. combiniaotn such that silicon lithiation level after discharging is configured by a discharge voltage of the anode, as taught by Li et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a battery that would have ensured a desired specific capacity, thus increasing performance and appropriately controlling swelling of the anode and limiting cell degradation (abstract).

13.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20190181440) in view of Xiao et al. (US 20150263379) as applied to claim 14 above, and further in view of Cui et al. (US 20160093884).
Park et al. and Xiao et al. are as applied, argued, and disclosed above, and incorporated herein.
Claim 17:	The Park et al. combination does not disclose configuring the silicon lithiation level of the silicon after discharge by an irreversible discharge capacity of the cathode (claim 17). 
Cui et al. disclose that the silicon lithiation level after discharge is configured by an irreversible discharge capacity of the cathode (a silicon lithiation level after discharge associated with LixSi-Li2O nanoparticles is configured to compensate for irreversible lithium consumption resulting from the irreversible discharge capacity of a cathode; paragraphs [0103] and [0093]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery of the Park et al. combination such that the silicon lithiation level after discharge is configured by an irreversible discharge capacity of the cathode and configuring the silicon lithiation level after discharge by an irreversible discharge capacity of the cathode, as taught by Cui et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a battery that would have exhibited an increased 1st cycle coulombic efficiency by suppressing irreversible loss of capacity (paragraph [0090]), thus improving battery storage (paragraph [0003]).

14.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20190181440) in view of Xiao et al as applied to claim 14 above.
Park et al. are as applied, argued, and disclosed above, and incorporated herein.
Claim 24:	The Park et al. combination does not disclose that the lithiation level of the silicon after discharging the battery ranges between 3% and 10% silicon lithiation. 
However, Park et al. disclose that the lithiation level of the silicon after discharging the battery is 13% (after discharging, the value of x; in the LixSi is 0.5, such that the level of lithiation at approximately 13% silicon lithiation; paragraphs [0058], [0057]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery of Park et al. by lowering the lithiation level of the silicon after discharging the battery to be between 3% and 10%, since the cycling performance of the battery of Park et al. has a similar cycling performance for approximately 10% lithiation, where x = 0.375, as it does for 13% lithiation, where x = 0.5, as shown in Fig. 1 of Park et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a battery comprising a prelithiated silicon anode that would have enabled superior battery performance (abstract).

Examiner Correspondence
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas H. Parsons/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729